Supreme Court of Texas Orders 01/12/2006









THE SUPREME COURT OF TEXAS
Orders Pronounced January 12, 2006
ORDERS ON CAUSES



06‑0025 

IN RE ANETTE CARLISLEmotion for expedited relief 
      granted

 

Pursuant to Texas Rule of Appellate Procedure 52.8(c), 
      without hearing oral argument, the Court conditionally grants the petition 
      for writ of mandamus.The Chair of the Republican Party of Texas, 
      Tina J. Benkiser, is directed to take all actions necessary under, or 
      required by, the Texas Election Code to certify Anette Carlisle as a 
      candidate for the 87th District of the Texas House of 
      Representatives.Opinion to follow